DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of 1-7, 9, 12-14, 18-19, 21, 22, 25, 27-28, 30-32, 42, 52 and 58-59 under 35 U.S.C. 112(b) has been withdrawn. 

The Applicant’s argument with regards to the rejection of claim 1 under 35 U.S.C. 102 has been considered but not persuasive. 
In regards to claim 1, the Applicant argues that Churchill fails to teach “an isolation sleeve deployable to isolate the seal between the body and the closing sleeve from differential pressure”.
The Examiner respectfully disagrees. As shown in Figures 1 and 5, the sides of 50, 70 that are contacting the internal portion of sleeve 30 are sleeves (Fig. 5 for a closer view of 70). Furthermore, element 70 covers the ports 28, 32 and any fluid pressure from above will create a pressure force across the device 70, which isolates seal 34 from differential pressure. Therefore, 50,70 can be interpreted as “an isolation sleeve”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12-14, 18-19, 21, 25, 27-28, 30-31, 42, 52 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Churchill (U.S. Publication No. 20120073828).
In regards to claim 1, Churchill teaches a downhole tool (20; Fig. 1-7) comprising: 
a hollow body (22) having a wall (22 has a wall) and a port (28) in the wall; a closing sleeve (30) movable relative to the body to close the port (pp[0194]-[0196] – sleeve 30 moves from an open position, where port 28 is aligned with port 32, to a closed position, where port 28 is blocked by the sleeve 30.); 
a seal (34) between the body (22) and the closing sleeve (pp[0182]- 30 is a closing sleeve as  it normally closes the side port 28) and configured to hold differential pressure (pp[0190] – the cross sectional area over which the pressure acts is the area defined by the seals 34, therefore the seals 34 hold differential pressure.), and
 an isolation sleeve (Fig.1, 5: the sides of 50,70 that are in contact with the internal diameter of 30 are sleeves, therefore, 50,70 are isolation sleeves. Similarly, 80/110 are also isolation sleeves) deployable to isolate the seal from differential pressure (pp[0193],[0194],[0203], fig. 3-  device 70/110 covers the ports 28, 32 and any fluid pressure from above will create a pressure force across the device 70, which isolates seal 34 from differential pressure.).

In regards to claim 2, Churchill teaches the tool of claim 1, wherein the tool (20) is a circulation tool configured for mounting in a drill string (pp[0181] – tool 20 is a circulation tool intended for location in a drill string) and whereby, in use, opening the tool allows fluid to flow from a drill string directly into a surrounding annulus while bypassing the section of the drill string below the tool (pp[0181] - a side port 28 in the body 22 may be opened to permit drilling mud, or other fluid, to pass directly from the tool 20 into the annulus surrounding the drill string.).  

In regards to claim 3, Churchill teaches the tool of claim 1, wherein the isolation sleeve (70,50/110,80), when configured to isolate the seal from differential pressure (Fig. 3, 7), at least temporarily prevents reactivation of the downhole tool (pp[0194]-[0196] – sleeve 30 moves to a closed position, where port 28 is blocked by the sleeve 30 due to device 70. The sleeve 30 will remain closed until 70, 50 are removed and a further device 50 is landed in the tool 20. Note that the term “reactivation” is not defined in the disclosure. For examination purposed, it will be interpreted as when the port is open.), but allows passage of fluid through the hollow body (Fig. 3 – the isolation member 70 is a hollow tubular so it will allow some fluid passage.).  

(pp[0196] – 70,50 can be removed and the sleeve 30 can be reopened when another device 50 is landed in the tool 20.).  

In regards to claim 5, Churchill teaches the tool of claim 1, wherein a port (32) is provided in the closing sleeve (30).  

In regards to claim 6, Churchill teaches the tool of claim 1, wherein at least two seals
(upper and lower 34) are provided between the body (22) and the closing sleeve (30), with the closing sleeve (30) in the port- closing position (Fig.1) a first seal being located on a first side of the port (upper seal 34) and a second seal being located a second side of the port (lower 34), the first seal being at least temporarily uncovered as the closing sleeve moves between port-open and port-closed positions (Fig. 1 is the closed position of port 28 where the port 32 on the sleeve 30 is above the first seal (upper 34). Fig. 2 is the open position of port 28 where the port 32 of the sleeve 30 is below the first seal (upper 34). Therefore when the sleeve 30 moves between port-open and port-closed positions (pp[0195]-[0196]), the first seal (upper 34) will temporarily be uncovered due to port 32 of the sleeve 30.).

In regards to claim 7, Churchill teaches the tool of claim 6, wherein the isolation sleeve (70, 50/110, 80) is configurable to isolate the first seal (Figs. 3, 6-7- uppers seal 34), or wherein the isolation sleeve (70, 50/110, 80) is configurable to isolate the first seal (Figs. 3, 6-7- uppers seal 34), wherein the second seal is configurable to isolate the first seal (Fig. 3,7- lower seal 34 isolates upper 34 from any fluid below lower seal 34.).  
(30) is configured to be moved relative to the body (22) in at least one direction (Fig. 1-2, pp[0190], [0194]-[0194]) by differential pressure (the sleeve 30 can move up and down due to differential pressure.).  

In regards to claim 12, Churchill teaches the tool of claim 1, wherein the closing sleeve (30) is configured to be at least partially occluded by an activation device (50), such that a differential pressure may be developed across the occluded sleeve (pp[0190] - The device 50 now substantially occludes the sleeve 30, such that an increase in the pressure of the fluid in the string above the tool 20 will create a significant differential pressure across the sleeve 30.).  

In regards to claim 13, Churchill teaches the tool of claim 1, wherein the closing sleeve (30) is configured to be moved relative to the body (22; Figs. 1-3) in at least one direction by a biasing arrangement (pp[0190], [0196]- spring 31).  

In regards to claim 14, Churchill teaches the tool of claim 13, wherein the biasing arrangement comprises a spring (Figs 1-3 – spring 31); biasing arrangement is configured to utilize fluid pressure (pp[0195]): and the biasing arrangement is configured to urge the closing sleeve to the port-closed position (pp[0196] - The sleeve 30 is now free to return, under the influence of the spring 31.).  

(70,50/110, 80 is located within the sleeve 30; Fig. 3, 7).  

In regards to claim 19, Churchill teaches the tool of claim 1, wherein the isolation sleeve (70,50/110, 80) is configured for sealing engagement with the closing sleeve (Fig. 3, 9-10 – sealing engagement via seals 94), or wherein the isolation sleeve is configured for sealing engagement with the closing sleeve at least one of above and below a port provided in the closing sleeve.  

In regards to claim 21, Churchill teaches the tool of claim 1, wherein a further seal (seal 94; Fig. 3, 9-10) is provided between the isolation sleeve (110, 80) and the closing sleeve (30).  

In regards to claim 25, Churchill teaches the tool of claim 1, wherein the isolation sleeve (70,50/110, 80) is configured to engage a profile (36) provided in the closing sleeve (30).  

In regards to 27 Churchill teaches the tool of claim 1, wherein the isolation sleeve (70,50/110, 80) is configured for sealing engagement with the body (70,50/110, 80 are disposed within 30 and are therefore in sealing engagement with body 22 via 30 which contains seals 34 between the 30 and 22; Figs. 1-7)  

(Fig.5: the inner bore of the closing sleeve 30, approximate element 72, is the seal bore.).  

In regards to claim 30, Churchill teaches the tool of claim 28, wherein the isolation sleeve and the body seal bore are configured such that sealing engagement therebetween is possible at different relative positions of the isolation sleeve (70, 50) and body (Figs. 3, 5, – As 70 slides down within the seal bore of the closing sleeve 30 when it is being pumped down into place, it seals at each of those positions, before settling at the Fig. 5 position.).  

In regards to claim 31, Churchill teaches the tool of claim 1, wherein the isolation sleeve (70/50) comprises two spaced-apart sealing locations (Fig.3, 5: the outer surface of 70 is one sealing location and the outer surface of 50 is the another sealing location.).  

In regards to claim 42, Churchill teaches the tool of claim 1, including an activating device (50) for use in moving the closing sleeve (30) to open the port (pp[0190], [0191], Fig. 1,2).  

In regards to claim 52 Churchill teaches the tool of claim 1, including a closing device (70) for use in moving the closing sleeve (30) to close the port (pp[0195], [0196]).  

(pp[0181]- The tool 20 is intended for location in a drill string (not shown), typically in the BHA.).

In regards to claim 59, Churchill teaches a drill string incorporating the tool of claim 1 (pp[0181] - The tool 20 is intended for location in a drill string (not shown), typically in the BHA.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Churchill (U.S. Publication No. 20120073828) in view of Carisella (U.S. Patent No. 5975205).
(seal 94; Fig. 3, 9-10) seal between the isolation sleeve (80; Fig. 8, 9) and the closing sleeve (30).
However, Churchill is silent regarding wherein the seal comprises at least one of a metal-to-metal seal and an elastomer seal.  
Carisella discloses wherein the seal comprises at least one of a metal-to-metal seal and an elastomer seal (Fig. 3J - The sleeve has a series of elastomeric O-ring seal elements 191, 192 and 193.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Churchill such the seal is an elastomer seal as taught by Carisella as a well-known seal used to affectively isolate components/prevent leakages in wellbore tools. 

Claim 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Churchill (U.S. Publication No. 20120073828) in view of Churchill (U.S. Publication No. 20090056952).
In regards to claim 99, Churchill teaches the tool of claim 21, the further seal (seal 94; Fig. 3, 9-10) is provided between the isolation sleeve (110, 80) and the closing sleeve (30).
Churchill is silent regarding the further seal comprising a metal-to-metal seal.
Church’952 discloses a metal-to-metal seal between metal elements of sleeve parts or metal elements of a sleeve part and the body being brought into contact (pp[0036]).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Churchill such that the further seal comprises a metal-to-metal seal as . 

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        /ROBERT E FULLER/Primary Examiner, Art Unit 3676